Exhibit 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 We, W. L. Brunson, Jr., President and Chief Executive Officer of The National Security Group, Inc. and Brian R. McLeod, Chief Financial Officer of the Company, certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: 1) The Annual Report on Form 10-K of the Company for the annual period December31, 2008 (the “Report”) fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and 2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ William L. Brunson, Jr. William L. Brunson, Jr. President and Chief Executive Officer /s/Brian R. McLeod Brian. R. McLeod Chief Financial Officer Dated: March31, 2011
